DIAMANTIS, Judge.
The state appeals a downward departure sentence. We reverse.
The trial court departed from the recommended sentencing guidelines and sentenced Darrell R. Spangler to four concurrent 5-year sentences of imprisonment in four separate cases. This sentence is a clear departure downward from both the recommended range (17-22 years) and permitted range (12-27 years) of the sentencing guidelines; yet the trial court failed to provide contemporaneous written reasons to justify the departure. The failure to provide contemporaneous written reasons constitutes reversible error. State v. Buchanan, 580 So.2d 201 (Fla. 5th DCA 1991), approved, 592 So.2d 676 (Fla. *6091992). Accordingly, we vacate the departure sentence and remand for imposition of a guidelines sentence.1
VACATED and REMANDED.
GOSHORN and GRIFFIN, JJ„ concur.

. We reject Spangler's contention that the state is barred from challenging the downward departure based on the state's failure to raise an objection at the time of sentencing because sentencing departure errors which are apparent on the face of the record do not require a contemporaneous objection in order to be preserved for review. Taylor v. State, 601 So.2d 540, 541 (Fla.1992).